Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 14, line 9, “the lighting fixture” changed to –a lighting fixture--.

(Note: there is lack of antecedent basis for “the lighting fixture”).

Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9, each recites a fluid-cooled LED-based lighting fixture including, in combination, an extruded aluminum frame including at least a first channel formed therein, a second channel formed therein, a first copper pipe to carry a fluid coolant being press-fit into the first channel, a second copper pipe to carry the fluid coolant being press-fit into the second channel, a control circuit and at least one camera as claimed. 
Claim 14 recites a lighting and imaging system including, in combination, a first housing, a second housing coupled to the first housing, a multispectral imaging module having a camera, at least one first LED, and at least one second LED, and at least one processor to sequentially control the at least one first LED and the at least one second LED by steps A) to D) as claimed. 
Claim 24 recites a method for controlling a lighting and imaging system including, in combination, a fluid-cooled first LED light source, a multi spectral imaging module coupled to the fluid-cooled first LED light source and having a camera, at least one first LED, and at least one second LED, and the method having steps A) to D) as claimed.
These above features are not disclosed or suggested by the prior of record. 
Claims 2-8 and 10-13 depend on claims 1 and 9, respectively.
Claims 15-23 depend on claim 14. Claims 25-30 depend on claim 24.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 9,857,068 discloses a light support beam 310 with a U-shaped cross-section 400, LEDs 435, and a fluid conduit 460.
U.S. 2017/0311414 discloses plant 21, light source 31, and controller 33 including a processor.
U.S. 2016/0113213 discloses plants 230, illuminations units 210, sensor unit 250, and a computerized system 100.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAO Q TRUONG/Primary Examiner, Art Unit 2875